 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 3   Mail: PO Box 262490
     San Diego, CA 92196-2490
 4   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6
     Attorneys for Plaintiff
 7
     KENNETH KATZOFF (SBN: 107684)
 8
     STEPHEN G. PREONAS (SBN: 245334)
 9   spreonas@katzoffriggs.com
     KATZOFF & RIGGS LLP
10   1500 Park Ave., Suite 300
     Emeryville, CA 94608
11
     Telephone: (510) 597-1990
12   Facsimile: (510) 597-0295
     Attorney for Defendant
13   San Francisco Bay Area Properties II, LLC

14                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15
16   OZIEL SAWYER III,                         )     Case No.: 3:19-CV-01864-JCS
                                               )
17            Plaintiff,                       )     JOINT STIPULATION FOR
                                               )     DISMISSAL PURSUANT TO
18     v.                                      )     F.R.C.P. 41 (a)(1)(A)(ii)
     SAN FRANCISCO BAY AREA                    )
19   PROPERTIES II, LLC, a California Limited ))
     Liability Company; and Does 1-10,
20                                             )
              Defendants.                      )
21                                             )
                                               )
22
23
24          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
25   parties hereto that this action may be dismissed with prejudice as to all parties; each
26   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
27   matter has been resolved to the satisfaction of all parties.
28



     Joint Stipulation                   -1-               3:19-CV-01864-JCS
 1   Dated: November 14, 2019         CENTER FOR DISABILITY ACCESS
 2
 3                                    By: /s/ Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
 4                                          Attorneys for Plaintiff
 5
 6   Dated: November 14, 2019         KATZOFF & RIGGS LLP
 7
                                      By: /s/ Stephen G. Preonas
 8                                          Kenneth Katzoff
                                            Stephen G. Preonas
 9                                          Attorneys for Defendant
                                            San Francisco Bay Area Properties II, LLC
10                                             S DISTRICT
                                            ATE           C
                                           T



                                                                     O
                                      S




11


                                                                      U
                                     ED




                                                                       RT
                                                            ERED
                                 UNIT




                                                     O ORD
12    Dated: November 18, 2019            IT IS S


                                                                              R NIA
13                                                               Spero
                                                       seph C.
                                 NO




                                               Judge Jo
                                                                             FO
                                  RT




                                                                         LI


14                                        ER
                                      H




                                                                         A



                                               N                         C
                                                                 F
                                                   D IS T IC T O
15                                                       R


16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                         -2-                                3:19-CV-01864-JCS
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Stephen G. Preonas,
 4   counsel for San Francisco Bay Area Properties II, LLC, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7   Dated: November 14, 2019         CENTER FOR DISABILITY ACCESS
 8
                                      By: /s/ Amanda Lockhart Seabock
 9                                          Amanda Lockhart Seabock
                                            Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                  -3-               3:19-CV-01864-JCS
